Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 33-37 and 39-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:

2. A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), and using claim 33 as the representative claim, it is determined that apart from generic hardware and other extra-solution activities discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “facilitating purchases from one or more merchants is a fundamental economic practice, and the process of “…processing the payment for the first item and the additional item,” is a commercial activity. Fundamental economic practices and commercial activities fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Thus, it is determined that claim 33 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer system— that is, mere instructions to apply a generic computer to the abstract idea. Thus, applying an exception using a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the step of “creating a data structure at a server, the data structure to store information” when considered as a whole is mere extra-solution activity, analogous to the steps 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 33-37, 44-46, 49, and 51-52 and are rejected under 35 U.S.C. 103 as being unpatentable over Bezos et al (Bezos hereinafter, US PAT: 7,337,133) in view of Adams et al (Adams hereinafter, US PAT: 7,117,165) and further in view of Gupta (US PAT: 7,502,760).
Re claim 33. Bezos further discloses the method for facilitating purchases from one or more merchants by a customer, comprising: creating a data structure at a server, the data structure to store information pertaining to one or more items the customer intends to purchase from the one or more merchants (see fig.8, see col.8 lines 5-65); receiving, over a network, by the server and from a first device of a set of devices, an indication indicating a request by the customer to purchase a first item from a merchant, wherein the set of devices includes a customer device associated with the customer and a merchant device associated with the merchant (see fig.9); updating the data structure to identify the first item in response to receipt of the indication from the first device (see fig.10a, see col.12 lines 40-66, see col.14 lines 42-66); updating the data structure at the server to identify an additional item following sending the notification and in response to receipt of a second indication indicating a request by the customer to purchase the additional item (see fig. 10a, col.12 lines 40-66, see col.14 lines 42-66). Bezos does not explicitly disclose sending, over the network, from the server to the first device, and based on a current time, a notification that identifies the data structure and that is associated with at least the first item still requiring approval for purchase; receiving, by the server and from the first device after sending the notification, a signal indicating that the customer approves of processing payment for the first item and the additional item identified in the data structure; and sending an aggregation of the first item and the additional item identified in the data structure as a single 
Re claim 34.    Bezos does not explicitly disclose the method of claim 33, wherein the second indication indicates that the additional item is to be purchased from the merchant, and wherein processing the payment for the first item and the additional item includes transferring the payment from the customer to the merchant for the first item and for the additional item. Gupta makes this disclosure (see col.18 element 36-50). Thus it would have been obvious to one of 
Re claim 35.    Bezos does not explicitly disclose the method of claim 33, wherein the second indication indicates that the additional item is to be purchased from a second merchant other than the merchant, and wherein processing the payment for the first item and the additional item includes transferring a first portion of the payment from the customer to the merchant for the first item and transferring a second portion of the payment from the customer to the second merchant for the additional item. Gupta makes this disclosure (see col.18 element 36-50). Thus it would have been obvious to one of ordinary skill in the art to combine the teachings of Bezos and Gupta in order to streamline the payment transaction process.
Re claim 36.    Bezos discloses the method of claim 33, wherein the additional item is a tip associated with purchase of the first item (see col.8 lines 25-35).
Re claim 37. Claim 37 recites similar limitations to claim 33 and thus rejected using the same art and rationale.
Re claim 39. Bezos does not explicitly disclose the method of claim 37, wherein sending the notification occurs in response to the current time approaching an expected time of readiness of the first item within a threshold time. Adams makes this disclosure (see col.10 lines 46-50). Thus it would have been obvious to one of ordinary skill in the art at the effective filling date of the instant application to incorporate the notification gateway, as taught by Adams, in the system of Bezos to consummate the transaction.


Re claim 41. Bezos does not explicitly disclose the method of claim 37, wherein sending the notification occurs within a time window from updating the data structure to identify the first item. Adams makes this disclosure (see col.17 lines39-45). Thus it would have been obvious to one of ordinary skill in the art at the effective filling date of the instant application to incorporate the notification gateway, as taught by Adams, in the system of Bezos to consummate the transaction.
Re claim 42. Bezos does not explicitly disclose wherein the notification identifies an option for the customer to add a tip, wherein the signal indicating that the customer approves of processing the payment for the first item and the additional item also indicates that the customer approves of processing payment for the tip. The examiner takes official notice that notifying the customer of a tip and the approval of the tip are old and well-known steps in the transaction payment processing. Thus it would have been obvious to one of ordinary skill in the art at the effective filling date of the instant application to incorporate the old and well-known payment notification gateway in the system of Bezos to consummate the transaction.
 

Re claim 44. Bezos discloses the method of claim 37, further comprising: updating the data structure at the server to identify an additional item in response to receipt of a second indication indicating a request by the customer to purchase the additional item from one of the merchant or a second merchant (see fig. 10a, col.12 lines 40-66, see col.14 lines 42-66).
Re claim 45.    Bezos does not explicitly disclose the method of claim 44, wherein processing the payment for the first item and the additional item includes transferring a first portion of the payment from the customer to the merchant for the first item and transferring a second portion of the payment from the customer to one of the merchant or the second merchant for the additional item. Gupta makes this disclosure (see col.18 element 36-50). Thus it would have been obvious to one of ordinary skill in the art to combine the teachings of Bezos and Gupta in order to streamline the payment transaction process.
Re claim 46.    Bezos does not explicitly the method of claim 37, wherein the notification is associated with at least the first item still requiring approval for purchase. Gupta makes this disclosure (fig.3 element 331 and 332, see fig.8a, see fig.10c). Thus it would have been obvious to one of ordinary skill in the art to combine the teachings of Bezos and Gupta in order to streamline the payment transaction process.
Re claim 47. Bezos does not explicitly disclose the method of claim 37, further comprising: receiving a location from a customer device associated with the customer; and identifying, based on the location, that the customer has entered a geofence, wherein sending 
Re claim 48. Bezos does not explicitly disclose the method of claim 37, further comprising: receiving a location from a customer device associated with the customer; and identifying, based on the location, that the customer has entered a geofence, wherein sending the notification occurs in response to the customer entering the geofence. The examiner contends that the use of location services to locate a wireless device is old and well-known in the art. Thus it would have been obvious to one of ordinary skill in the art at the effective filling date of the instant application to incorporate the old and well-known location services in the system of Bezos in order to streamline the payment transaction process.
Re claim 49. Bezos does not explicitly disclose the method of claim 37, wherein the indication is received by the server as part of an online transaction. Gupta makes this disclosure (fig.3 element 331 and 332, see fig.8a, see fig.10c). Thus it would have been obvious to one of ordinary skill in the art to combine the teachings of Bezos and Gupta in order to streamline the payment transaction process.
Re claim 50. Bezos does not explicitly disclose the method of claim 37, wherein receiving the signal indicating that the customer approves of processing payment for the first item and the additional item includes receiving a location from a customer device associated with the customer, identifying based on the location that the customer has crossed a geofence boundary, 
Re claim 51. Bezos further discloses the method of claim 37, further comprising creating the data structure at the server (see fig. 10a, col.12 lines 40-66, see col.14 lines 42-66).
Re claim 52. Claim 52 recites similar limitations to claim 33 and thus rejected using the same art and rationales as in claim 33 above. 

Response to Arguments
Applicant's arguments filed on 12/22/20 have been fully considered but they are not persuasive. 
In response to applicant's argument that the claim is not directed to an abstract idea, the examiner finds this argument unpersuasive. Under Step 2A (Prong 1), and using claim 33 as the representative claim, it is determined that apart from generic hardware and other extra-solution activities discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “facilitating purchases from one or more merchants,” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
the claim recites a combination of additional elements including “creating a data structure; a server; the network and customer device.” These additional elements, considered in the context of claim 33 as a whole, do not integrate the abstract idea into a practical application because they merely allow data to be stored in a generic computer system (the server). The examiner further contends that the recited server; the network and customer device are used to simply store, process, transmit and output data, but the claim does not recite a technical improvement to the recited systems. In addition, mere data gathering steps, such as “receiving an indication indicating a request by the customer to purchase a first item from a merchant; updating the data structure; sending…a notification; updating the data structure; receiving…a signal; and sending an aggregation of the first item and the additional item” are insignificant extra-solution activities that are insufficient to render the claim patent-eligible. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). 
The examiner further contends that there is a clear difference between the improvement in computer functionality, on one hand, and the use of existing computer as tools to perform a particular task, on the other. The alleged advantage that applicant’s tout (i.e. asynchronous transaction creation and modification) does not concern an improvement to computer capabilities but instead relate to a process in which a computer is used as a tool in its ordinary capacity which is to process data. Thus, it is determined that claim 33 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception. 

Regarding the argument about the previous art rejections, this argument is moot in view of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview 






/OJO O OYEBISI/            Primary Examiner, Art Unit 3697